— Judgment unanimously affirmed. Memorandum: Upon our review of the evidence in its totality and in the light most favorable to the People (People v Kennedy, 47 NY2d 196, 201-203; People v Benzinger, 36 NY2d 29, 32), we find the evidence, although circumstantial in nature, legally sufficient to sustain defendant’s conviction. Direct evidence clearly established the assault as well as defendant’s motive and opportunity to commit the larceny. The court properly instructed the jury on the law with respect to circumstantial evidence and the jury rejected the speculation that someone else could have stolen the victim’s money. We have reviewed defendant’s other claims of error and find them to be without merit. (Appeal from judgment of Niagara County Court, Hannigan, J. — robbery, second degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and O’Donnell, JJ.